Citation Nr: 0633862	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-16 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
postoperative scar residuals of the abdomen.   
 
2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected postoperative 
scar residuals of the abdomen.   
 
3.  Entitlement to service connection for perianal candida 
intertrigo, to include as secondary to service-connected 
postoperative scar residuals of the abdomen.   
 
4.  Entitlement to service connection for fear of eating, to 
include as secondary to service-connected postoperative scar 
residuals of the abdomen.   
 
5.  Entitlement to service connection for a cervical spine 
disability.   
 
6.  Entitlement to service connection for right arm and hand 
disabilities.   
 
7.  Entitlement to service connection for anal fissures, 
pilonidal cysts, and rectal polyps.   
 
8.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and somatization disorders.   
 
9.  Entitlement to an increase in a 10 percent rating for 
dermatophytosis.   
 
10.  Entitlement to an increased (compensable) rating for 
postoperative scar residuals of the abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, and a former spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1956 to October 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and April 2003 RO rating 
decisions.  The August 2002 RO decision denied service 
connection for a low back disability, to include as secondary 
to service-connected postoperative scar residuals of the 
abdomen; a stomach disorder, to include as secondary to 
service-connected postoperative scar residuals of the 
abdomen; perianal candida intertrigo, to include as secondary 
to postoperative scar residuals of the abdomen; fear of 
eating, to include as secondary to postoperative scar 
residuals of the abdomen; a cervical spine disability; right 
arm and hand disabilities; and for anal fissures, pilonidal 
cysts, and rectal polyps.  The RO also denied an increase in 
a 10 percent rating for dermatophytosis and a compensable 
rating for postoperative scar residuals of the abdomen.  

The April 2003 RO decision denied service connection for a 
psychiatric disorder, to include anxiety and somatization 
disorders.  A March 2004 RO decision granted service 
connection and a 10 percent rating for peritoneum adhesions 
(associated with postoperative scar residuals of the 
abdomen), effective September 13, 2001.  


REMAND

The available service medical records indicate that the 
veteran was treated for various stomach complaints, neck 
complaints, right elbow problems, a possible back injury, 
jock itch of the buttocks, and for a personality disorder.  
The service medical records also show treatment for the 
veteran's service-connected dermatophytosis as well as a 
postoperative scar of the abdomen.  

A May 1956 hospital narrative summary form the Station 
Hospital, U.S. Naval Air Station, Patuxent River, Maryland, 
indicates that the veteran was admitted for abdominal pain 
centering around the umbilicus.  The diagnosis was hernia, 
umbilical.  A July 1956 hospital narrative summary from the 
same facility shows that the veteran was admitted for 
swelling under an incisional area in May 1956.  It was noted 
that examination revealed drainage from a fairly large 
incisional infection.  The diagnosis was complication of 
surgical treatment.  A February 1957 hospital narrative 
summary noted that the veteran was admitted with complaints 
of pain in the left side of the neck for the previous four 
days.  The diagnosis was parotitis, epidemic.  A May 1957 
sick call treatment record indicated that the veteran was 
seen for a stomach ache and that he had a previous operation 
in the abdominal region.  A September 1957 sick call 
treatment entry noted that the veteran was seen for pains in 
the abdomen.  

A May 1958 treatment entry noted that the veteran slipped and 
fell while descending a ladder to the deck below and that he 
struck his head.  He was given bed rest.  A subsequent June 
1958 sick call treatment report noted that the veteran was 
seen for a head and back injury.  A June 1958 consultation 
report noted that the veteran had a personality disorder of 
long-standing by history.  An August 1958 sick call treatment 
report noted that the veteran was seen for jock itch of the 
buttocks.  An October 1958 sick call treatment record 
indicated that the veteran was seen for abdominal tension and 
a May 1959 notation referred to stomach upset.  

Post-service private and VA treatment records show treatment 
for variously diagnosed low back disabilities; stomach 
problems; skin problems, including perianal candida 
intertrigo; cervical spine disabilities; right arm and hand 
complaints, and psychiatric disorders.  Treatment for fear of 
eating has not been specifically shown.  

An April 2002 VA spine examination report noted that the 
veteran's claims folder had been reviewed.  The examiner did 
not specifically provide diagnoses, but did refer to lumbar 
spine and cervical spine conditions.  The examiner commented 
that he did not believe that it was likely that the veteran's 
lumbar spine condition was a result of the veteran's 
abdominal hernia repair and that the lumbar spine condition 
was degenerative in nature and would have occurred whether or 
not the veteran had previous abdominal surgery.  The examiner 
stated that he did not see any evidence in the chart or any 
evidence of radiographic studies that the veteran ever had 
any cervical spine surgery done.  The examiner stated that he 
did not believe that any traction done during the 
postoperative treatment of the neck caused the veteran any 
current or lasting spine problems and that the veteran had 
mild to moderate degenerative spondylosis that was 
appropriate to his age and likely would have been present 
regardless of his remote past medical history.  

The Board notes that the examiner did not address direct 
service connection for the veteran's claimed low back 
disability and cervical spine disability.  Additionally, the 
examiner did not mention any of the veteran's back or neck 
complaints during service.  Further, multiple records have 
been added to the claims file subsequent to the April 2002 
examination.  

The veteran has not been afforded a VA examination with 
etiological opinions after a review of the entire claims 
folder, as to his claims for service connection for right arm 
and hand disabilities; anal fissures, pilonidal cysts, and 
rectal polyps; and a psychiatric disorder, to include anxiety 
and somatization disorders.  

The veteran was last afforded a VA skin diseases examination 
in April 2002.  It was noted that the claims folder was 
reviewed.  The impression included scars on the abdomen as a 
result of an umbilical hernia repair complicated by 
peritonitis.  It was noted that the scars were asymptomatic 
and that there was moderate disfigurement due to the size of 
the scars and associated adherence, but that those were 
generally a non-exposed site.  The examiner noted that the 
two areas of overhanging fatty tissue on either side of the 
scar were more likely related to obesity.  Dermatophytosis 
with involvement of the hands and feet was also diagnosed.  
The examiner stated that she found no involvement of the 
trunk or inner thighs and that the condition was associated 
with occasional itching and four toenails.  Perianal candida 
intertrigo was also indicated.  The examiner stated that such 
condition was most likely unrelated to the dermatophytosis of 
the hands and feet.  The examiner did not specifically the 
veteran's service medical records or any complaints of a skin 
rash of the buttocks during the veteran's period of service.  

The Board observes that there have been changes to the rating 
criteria concerning skin conditions April 2002 VA skin 
diseases examination.  Further, VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  

The Board notes that at the May 2006 Board hearing, the 
veteran testified that some of his service medical records 
were not in the claims folder.  He specifically indicated 
that there were not enough records from the Station Hospital, 
U.S. Naval Air Station, Patuxent River, Maryland.  The Board 
notes that although there are some records from that facility 
of record, it appears some of those records may be missing.  
The veteran's separation examination is also not of record.  

At the May 2006 Board hearing, the veteran also testified 
that he had received VA treatment after service at VA Medical 
Center in the New York, New York.  The veteran also reported 
that he received treatment from Dr. Cunari, Dr. Dunn, and Dr. 
Smith as well as at the Greenport Hospital.  Additionally, in 
a June 2004 statement, the veteran reported that he received 
treatment at the Tampa, Florida VA Medical Center and at the 
Port Richey, Florida Outpatient Clinic.  As there are 
possibly further treatment records, including VA treatment 
records, which may be pertinent to the veteran's claims, they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

There are also notations in the record that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA). As the SSA records may be relevant to 
his claim, they should also be obtained.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes obtaining any additional 
service medical records, obtaining any pertinent treatment 
records including VA treatment records and SSA records, and 
providing him with a VA examination (also with etiological 
opinions as to his service-connected claims).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records pertaining to the 
veteran during service, including any 
treatment received at the Station 
Hospital, U.S. Naval Air Station, 
Patuxent River, Maryland.  If more 
details are required to conduct this 
search, the veteran should be asked to 
provide the necessary information.  The 
results of any requests, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  

2.  Obtain copies of all of the veteran's 
VA medical records, which are not already 
in the claims folder, concerning his 
claimed disorders and dated since his 
separation from service, from the New 
York, New York, VA Medical Center; the 
Tampa, Florida VA Medical Center; and the 
Port Richey, Florida Outpatient Clinic.  

3.  Obtain copies of the veteran's 
reported treatment for his claimed 
disorders since his separation from 
service, which are not already in the 
claims folder, from Dr. Kanuri, Dr. Dunn, 
Dr. Smith, and from the Greenport 
Hospital.  

4.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.

5.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back 
disability; stomach disorder; perianal 
candida intertrigo; cervical spine 
disability; anal fissures ,pilonidal 
cysts, and rectal polyps; psychiatric 
disorder (including anxiety and 
somatization disorders).  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities; stomach 
disorders; perianal candida intertrigo; 
cervical spine disabilities; anal 
fissures, pilonidal cysts, and rectal 
polyps; and psychiatric disorders 
(including anxiety and somatization 
disorders).  

Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all 
diagnosed disorders, including any 
relationship with the veteran's period of 
service.  The examiner should also 
specifically comment as to whether or not 
any current low back disabilities, stomach 
disorders, and perianal candida 
intertrigo, were caused by or permanently 
worsened by his service-connected 
postoperative scar residuals of the 
abdomen and peritoneum adhesions 
(associated with scar residuals of the 
abdomen).  

6.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected dermatophytosis and 
postoperative scar residuals of the 
abdomen.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected conditions should be described 
in detail, including all information 
necessary for rating such disabilities 
under the old and new rating criteria for 
skin conditions.  

7.  Thereafter, review the veteran's 
claims for service connection for a low 
back disability, to include as secondary 
to service-connected postoperative scar 
residuals of the abdomen; a stomach 
disorder, to include as secondary to 
service-connected postoperative scar 
residuals of the abdomen; perianal candida 
intertrigo, to include as secondary to 
postoperative scar residuals of the 
abdomen; fear of eating, to include as 
secondary to postoperative scar residuals 
of the abdomen; a cervical spine 
disability; right arm and hand 
disabilities; and for anal fissures, 
pilonidal cysts, and rectal polyps; as 
well as his claims for an increase in a 10 
percent rating or dermatophytosis and a 
compensable rating for postoperative scar 
residuals of the abdomen.  If the claims 
are denied, issue a supplemental statement 
of the case to the veteran, and he should 
be given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


